DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

	Claims 1-76, 78, 84-86, and 97-102 have been canceled.
	Claims 77, 79-83, and 87-96 are pending. 
Claims 94-96 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2021.

Claims 77, 79-83, and 87-93 are currently under consideration.
3.	In view of applicant’s amendment, following rejections are set forth.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



5.	Claims 77, 79-83, and 87-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.

This is a Written Description, New Matter rejection.
The amended claims recite “wherein the homodimeric stradomer unit preferentially forms a hexameric multmerized stradomer and demonstrates retained C1q binding relative to a homodimeric stradomer unit that does not comprise the T299A point mutation and the point mutations of (a), (b), or (c)”.  The phrase is not supported by the original disclosure or claim as filed.  

	Applicant’s amendment filed on February 18, 2022 directs support to Example 6 in Table 4 in the specification for support.  

However, the specification does not disclose the features recited in the wherein clause.  Note that Table 4 of the specification shows that stardomers consisting T299A substitution have less CDC inhibition compared to stradomers consisting of T299A/E430G, T299A/E345R/E430G/S440Y or T299A/E345R.  It does not compare the claimed homodimeric stradomers with a homodimeric stradomer unit that does not comprise T299A point mutation and the point mutations in (a), (b) or (c) and show retained C1q binding.  Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

	As such, applicant’s arguments have not been found persuasive.



6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 77, 79-83, and 87-93 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (WO/2012016073, reference on IDS) in view of Wittrup et al. (US 8,815,237, reference of record), Reye et al. (2012/0100140), and Diebolder et al. (Science 2014 March 14; 343(6176):1260-1263) for the reasons of record.

Block et al. teach stradomer units comprising IgG1 Fc domain and a multimerization domain (e.g. see [0014] in page 5).  Block et al. teach that the multimerization domain is an IgG2 hinge region lined to the Fc domain (e.g. see [0023] in page 8).  

Block et al. teach that the stradomer G045c (SEQ ID NO:4) exhibits increased binding to all Fc receptors including FcγRIIIa (e.g. see [00227] in page 77). Further, Block et al. teach that the homodimeric stradomer units can form higher orders, e.g. six homodimeric stradomer units via self-aggregation (e.g. see Figure 1h and [0064]-[0065]).  Block et al. teach that the Fc domain can be mutated to improve the binding to FcγR (e.g. see pages 36-37). 
The reference teachings differ from the instant invention by not describing amino acid substitution T299A, E345R, E430G, and S440Y. 

Wittrup et al. (US 8,815,237) teach an antibody comprising amino acid substitution T299A wherein the antibody is aglycosylated but retain the binding to Fcγ receptors (e.g. see claim 17). Wittrup et al. further teach that the aglycosylatd antibody enables significantly less expensive microbial manufacture of therapeutic agent containing Fc region (e.g. see lines 23-29 in col. 4).

Reyes et al. teach stability-engineered Fc polypeptide by substituting the pre-existing amino acid residue T (threonine) at position 299 with A (alanine) (e.g. see [0019]). Reyes et al. teach that the stabilized Fc polypeptide has enhanced half-life and is dimeric (e.g. see [0043] and [0045]).    Reyes et al. further teach IgG1 consisting T299A substitution exhibits reduced binding to C1q (e.g. see Fig. 9 and [0131]).  

Diebolder et al. teach an Fc variant comprising amino acid substitutions E345R, E430G, and S440Y readily formed hexamers in solution and exhibits increased CDC relative to the parent unmutated Fc (e.g. see paragraph spanning pages 2-3).
	 
	It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the teachings of the references to produce a multimer comprising the stradomer unit with amino acid substitutions T299A, E345R, E430G, and S440Y for the stability and hexamer formation and increased binding to C1q.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Block teaches higher orders of stradomer can be mutated in the Fc region for improved binding to Fc receptor, and Wittrup et al. and Reyes et al. teach T299A substitution in the Fc region of human IgG1 improves stability but reduced binding to C1q.  However, Diebolder et al. teach substitution E345R, E430G, and S440Y in the Fc region of human IgG1 can yield hexamer and improve binding to C1q. As such, an ordinary skill in the art would be able to modify the therapeutic stradomer units disclosed in Block et al. with known methods of amino acid substitutions in the Fc region to improve stability and improve binding to C1q as shown in Wittrup et al. and Reyes et al. and Diebolder et al.
	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues Block teaches the instant parent stradomers GL-2045 but asserts that Block does not teach mutations to generate hexameric stradomer.  Applicant argues Reyes and Wittrup both teach T299A Fc variant with reduced C1q binding and or Fcγ binding.  Applicant asserts that the instant application discovered that T299A substitution surprisingly retained binding to all canonical FcγRs and C1q.   Applicant argues that mutations made in antibody Fc cannot be used to predict the functional effect of the multimerized stradomers. Applicant asserts that Diebolder does not teach the effect of the triple mutations in he context of a T299 mutation known to reduce C1Q binding and was shown to either retain or enhance C1q binding by the instant specification.  Applicant states:


    PNG
    media_image1.png
    261
    693
    media_image1.png
    Greyscale


	As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:
	
	Applicant’s assertion that the known mutations in the Fc region of an antibody are not applicable to the Fc in stradomer is not persuasive since Block clearly teaches that the Fc domain of the IgG molecule has the immune-regulatory properties but not the Fab region (e.g. see [0009]) in page 2.  Block also teaches that the immunomodulatory effects of human IVIG requires aggregation of the FcγR mediated by IgG dimers present in IVIG.  The structure and the functions (e.g. binding of Fcγ receptor and FcRn) of the Fc in stradomer are the same as the Fc in an antibody (e.g. see [0030] and [0052] of Block). Therefore, the known mutations in the Fc region of an antibody having enhanced functions, e.g. increased binding to Fcγ receptors are transferable to the Fc within the stradomers in view of the teachings of Block which explicitly discloses substitutions in the Fc region of a stradomer for improved binding to FcγR based known mutations in the Fc region (further see [0083]-[0089]). As such, an ordinary skill in the art would be motivated to modify the Fc regions in the stradmer following well-known amino acid substitutions in order to improve the functions including enhanced binding to FcγR.

Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144.

Here, applicant’s arguments relying upon the binding to C1q does not show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).

One of ordinary in the art at the time the invention was filed would be motivated to combine the teachings of the references to modify the stradomers disclosed in Block et al. in positions T299A, and E345R, E430G, and S440Y, since such modified stradomers would be expected to enhance the formation of multimer (via E345R, E430G, and S440Y) and aglycosylated (via T299A) for less expensive microbial manufacture of therapeutic agent containing Fc region.  While an ordinary skill in the art may not recognize the inherent features of C1q binding, the properties of the retained C1q binding cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable).  

 


Further, such stradomers would be expected to not exhibit reduced C1q binding compared to T299A in the Fc region of an antibody since triple mutations E345R/E430G/S440Y in the Fc region of human IgG1 readily formed hexamers and directly activated complement and hexamerization is a general concept applicable to engineering therapeutic antibody with enhanced activity (e.g. see pages 3-4 of Diebolder et al.).  Note that all that is required is a reasonable expectation of success, not absolute predictability of success, see  In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988). 

	As such, applicant’s arguments have not been found persuasive.

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644